                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                            UNITED STATES DISTRICT COURT                               March 24, 2020
                             SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                 HOUSTON DIVISION

ANTHONY WELCH,                                  §
                                                §
        Plaintiff,                              §
VS.                                             §             CIVIL ACTION NO. 4:19-CV-75
                                                §
DIANNA WESLEY, et al,                           §
                                                §
        Defendants.                             §

                                            ORDER

       Before the Court is United States Magistrate Judge Frances H. Stacy’s Memorandum and

Recommendation filed on February 19, 2020 (Doc. #20). The deadline for filing objections has

passed, and no objections have been filed. Pursuant to Federal Rule of Civil Procedure 72(b), the

Court has reviewed the Memorandum and Recommendation for clear error. See United States v.

Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989). Finding no clear error, the Court adopts the

Memorandum and Recommendation in its entirety.

       It is so ORDERED.




March 24, 2020                       _____________________________________
                                         ____
                                           _ ________________________
                                                       __
Date                                           Honorable
                                           The Honora                Bennett
                                                     ablle Alfred H. Ben
                                           United States District Judge
